Exhibit 10.15

 



EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated October 1, 2018 by and between Telkonet, Inc, a Utah
corporation ("Telkonet" or "Company") and Jason L. Tienor ("Executive").

 

WHEREAS, Telkonet desires to employ Executive and to secure for itself the
experience, abilities and services of Executive in the capacity of Chief
Executive Officer (CEO) of Telkonet upon the terms and conditions specified
herein; and

 

WHEREAS, Executive desires to so provide his services to Telkonet, upon the
terms and conditions specified herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby conclusively acknowledged, the parties, intending to be legally
bound, agree as follows:

 

1. Duties and Scope of Employment.

 

(a)  Positions and Duties. Telkonet hereby employs Executive in the capacity of
Chief Executive Officer (CEO) of Telkonet to perform such executive, management
and administrative services and other customary duties consistent with
Executive's position as a senior executive officer within the Company as set
forth in the Telkonet by-laws and as Telkonet, by action of its Board of
Directors ("Board"), may request from time to time.

 

(b)  Location. Executive's place of work shall be 20800 Swenson Dr., Suite 175,
Waukesha, WI 53186. The Company shall be entitled to require the Executive to
travel to work at such other places as business needs require.

 

2. Term. The term of this Agreement (the "Term") shall commence as of October 1,
2018 and shall expire on October 1, 2020. Upon expiration this term will
automatically renew for an additional twelve (12) months unless mutually agreed
to otherwise or is terminated pursuant to Section 6. Automatic renewal cannot
occur in two or more consecutive years.

 

3. Extent of Services. During the Term and any extension thereof, Executive
shall devote his full time, ability, attention and efforts to the performance,
to the best of his abilities, of such duties and responsibilities, as described
in Section 1 above, and as the Board of Directors shall determine, consistent
therewith.

 

4. Compensation.

 

(a)  Salary. Executive shall be paid $222,800 on an annualized basis in
accordance with Telkonet's normal payroll practices, and be subject to all
lawfully required withholdings. The base salary may be increased, at any time,
as determined by the Board.

 

(b)  Sale Bonus. In recognition of Executive's service to the Company, Executive
shall be eligible to receive a bonus in the event the Company is sold, subject
to the terms set forth herein (the "Sale Bonus"). This Sale Bonus shall be
determined based on the share price of the Company upon such sale, as follows:
(i) if the shares are valued at least $0.20 per share, Executive shall receive a
Sale Bonus of $20,000, (ii) if the shares are valued at $0.225 per share, a Sale
Bonus of $35,000; or (iii) if the shares are valued at $0.25 per share, a Sale
Bonus of $50,000. If in the event sale price exceeds $0.25 per share, Executive
shall be eligible to receive the aforementioned $50,000 bonus, plus an
additional $6,000 for every $0.01 above a share price of $0.25.

 

 

 



 1 

 

 

(c)  Executive Participation in Telkonet Staff Benefits Plans. During the Term,
Executive shall be entitled to participate in any group health programs and
other benefit plans, which may be instituted from time-to-time for Telkonet
employees, and for which Executive qualifies under the terms of such plans. All
such benefits shall be provided on the same terms and conditions as generally
apply to all other Telkonet employees under these plans and may be modified by
Telkonet from time-to-time.

 

(d) Expenses. Executive shall be reimbursed by Telkonet for all ordinary,
reasonable, customary and necessary expenses incurred by him in the performance
of his duties and responsibilities. Executive agrees to prepare documentation
for such expenses as may be necessary for Telkonet to comply with the applicable
rules and regulations of the Internal Revenue Service and Telkonet's existing
policy. Telkonet will provide a stipend equal to $323 per pay period to
Executive for the purpose of obtaining an auto for the Executive’s busines use.

 

(e) Equity. Executive is eligible to participate in the Company's Employee Stock
Option Plan, in accordance with the terms of such plan and awards as granted by
the Compensation Committee of the Company's Board.

 

5. Vacation. At full pay and without any adverse effect to his compensation,
provided that all other terms and conditions of this Agreement are satisfied,
Executive shall be entitled to five (5) weeks of vacation for each full calendar
year during the term of this Agreement. Executive agrees to schedule his
vacation leave in advance upon written notice to Board or other designated
individuals. Carryover of vacation days shall be consistent with Company's
existing policy.

 

6. Termination. This Agreement shall terminate in accordance with Section 2 of
this Agreement, or upon the first to occur of any of the following events:

 

(a)  The death of Executive.

 

(b)  The mutual consent of Executive and Telkonet. Executive shall then receive
(i) an amount equal to Executive's base salary for the period starting on the
first day after the termination and ending upon the twelve (12) month
anniversary date of the termination in accordance with the Company's payroll
schedule applicable to all employees and (ii) if the Executive elects to
participate, in a timely manner, in the Company's group health insurance plan in
accordance with the mandates of the Consolidated Omnibus Reconciliation Act of
1985, as amended ("COBRA"), the Company will, pay for any applicable health
insurance premiums for such COBRA coverage, for a period starting on the first
day after the termination and ending upon the twelve (12) month anniversary date
of the termination. If the Executive becomes eligible for similar benefits from
another employer, Telkonet will reimburse Executive for the Employee's share of
current employer's health insurance premium ending upon the twelve (12) month
anniversary date of the termination; Should the Executive wish to continue COBRA
coverage after the period of time during which the Company has agreed to pay the
normal employer's share of COBRA coverage, the Executive agrees and acknowledges
that he will be solely responsible for payment of any amounts required by the
Company to continue health insurance coverage in accordance with COBRA. The
Executive agrees to notify the Company in the event he obtains other health
insurance coverage within ten (10) business days of becoming eligible for such
coverage.

 

(c)  "Cause" exists for termination. For purposes of this Agreement, "cause"
shall mean the occurrence of any of the following: (1) theft, fraud,
embezzlement, or any other act of intentional dishonesty by Executive; (2) any
material breach by Executive of any provision of this Agreement which breach is
not cured within a reasonable time (but not to exceed fourteen (14) days) after
written notification thereof to Executive by Telkonet; (3) any habitual neglect
of duty or misconduct of Executive in discharging any of his duties and
responsibilities under this Agreement after a written demand for performance was
delivered to Executive that specifically identified the manner in which the
Board believed the Executive had failed to discharge his duties and
responsibilities, and the Executive failed to resume substantial performance of
such duties and responsibilities on a continual basis immediately following such
demand; (4) commission by Executive of a felony or any offense involving moral
turpitude; or (5) any default of Executive's obligations hereunder, or any
failure or refusal of Executive to comply with the policies, rules and
regulations of Telkonet generally applicable to Telkonet employees, which
default, failure or refusal is not cured within a reasonable time (but not to
exceed fourteen (14) days) after written notification thereof to Executive by
Telkonet. If cause exists for termination, Executive shall be entitled to no
further compensation, except for accrued leave and vacation and except as may be
required by applicable law.

 

 

 



 2 

 

 

(d)  "Good reason" exists for Executive to terminate his employment with
Telkonet. For purposes of this Agreement, "good reason" shall mean the
occurrence of any of the following: (1) any material adverse reduction in the
scope of Executive's authority or responsibilities; (2) any reduction in the
amount of Executive's compensation or participation in any employee benefits; or
(3) Executive's principal place of employment is actually or constructively
moved to any office or other location 75 miles or more outside of the address
referenced in Section 1(b). If Executive terminates his employment with Telkonet
for "good reason," then, upon notice to Telkonet by Executive of such
termination, Telkonet shall continue to pay Executives base salary and provide
Executive with continued participation in each employee benefit plan, in
accordance with the mandates of COBRA (see Section 6.(b)(ii), in which Executive
participated immediately prior to the termination date for the period starting
on the first day after the termination date and ending upon expiration of the
Term, or if such period is less than twelve (12) months, for a period of twelve
(12) months from notice.

 

(e) If Executive is terminated by Telkonet for any reason other than for
"cause," if Telkonet fails to renew the executive's employment agreement and the
12 month autorenewal period has expired, or in the event of a Change in Control
(as defined below), then Executive shall receive: (i) an amount equal to
Executive's base salary for the period starting on the first day after the
termination or Change in Control and ending upon the twelve (12) month
anniversary date of the termination or Change in Control in accordance with the
Company's payroll schedule applicable to all employees and (ii) pay for any
applicable health insurance premiums, in accordance with the mandates of COBRA
(see Section 6.(b)(ii), for a period starting on the first day after the
termination or Change in Control and ending upon the twelve (12) month
anniversary date of the termination or Change in Control. If the Executive
becomes eligible for similar benefits from another employer, Telkonet will
reimburse Executive for the Executive's share of current employer's health
insurance premium ending upon the twelve (12) month anniversary date of the
termination. For purposes of this section, "Change in Control" is defined as a
sale of all or substantially all of the stock or assets of the Company.

 

(f) In the event of a termination under (a), (b), (c), (d) or (e) of this
paragraph 6, within thirty (30) days of the separation date, Telkonet shall make
a lump sum payment of any back pay, Executive loans or deferments then due and
owing. Notwithstanding anything to the contrary herein, this Agreement shall not
terminate or expire under (e) of this paragraph six unless and until (iii)
Executive is reimbursed for any back pay, Executive loans or deferments then due
and owing.

 

(g)  Notwithstanding anything to the contrary herein, Telkonet may not terminate
the Executive under (b), (c), (d), (e) or (f) of this paragraph 6 until
Executive has been successfully released from any personal guarantee's without
loss to the Executive or projects for which Executive has provided a personal
guarantee have been successfully completed and the affiliated bond has been
released at no loss to the Executive.

 

(h)  If Executive's employment terminates by reason of death or disability, then
(i) Executive will be entitled to receive benefits only in accordance with the
Company's then applicable plans, policies, and arrangements.

 

(i) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to this Agreement will be subject to Executive signing and not revoking
a separation agreement and release of claims (the "Release") in a form
reasonably acceptable to the Company, which becomes effective within thirty (30)
days following Executive's separation from service. The Release will provide
(among other things) that Executive will not disparage the Company, its
directors, or its executive officers for 12 months following the date of
termination and the Company will instruct its officers and directors not to
disparage the Executive. No severance pursuant to this Agreement will be paid or
provided until the Release becomes effective.

 

(j) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

 

 

 



 3 

 

 

(k) No-Inducement. In the event of a termination of Executive's employment that
otherwise would entitle Executive to the receipt of severance and other benefits
pursuant to this Agreement, Executive agrees that as a condition to receipt of
such severance, during the 12 month period following termination of employment,
Executive, directly or indirectly, whether as employee, owner, sole proprietor,
partner, director, founder or otherwise, will not, solicit, induce, or influence
any person to modify their employment or consulting relationship with the
Company (the "No-Inducement"). If Executive breaches the No-Inducement, all
payments and benefits to which Executive otherwise may be entitled pursuant to
this Section 6 will cease immediately.

 

7. Surrender of Books and Papers. Upon termination of this Agreement
(irrespective of the time, manner, or cause of termination, be it for cause or
otherwise), Executive shall immediately surrender to Telkonet all books,
records, or other written papers or documents entrusted to him or which he has
otherwise acquired pertaining to Telkonet and all other Telkonet property in
Executive's possession, custody or control.

 

8. Inventions and Patents. Executive agrees that Executive will promptly, from
time-to time, fully inform and disclose to Telkonet any and all ideas, concepts,
copyrights, copyrightable material, developments, inventions, designs,
improvements and discoveries of whatever nature that Executive may have or
produced during the term of Executive's employment under this Agreement that
pertain or relate to the then current business of Telkonet (the "Creations"),
whether conceived by Executive alone or with others and whether or not conceived
during regular working hours. All Creations shall be the exclusive property of
Telkonet and shall be "works made for hire" as defined in 17 U.S.C. §101, and
Telkonet shall own all rights in and to the Creations throughout the world,
without payment of royalty or other consideration to Executive or anyone
claiming through Executive. Executive hereby transfers and assigns to Telkonet
(or its designee) all right, title and interest in and to every Creation.
Executive shall assist Telkonet in obtaining patents or copyrights on all such
inventions, designs, improvements and discoveries being patentable or
copyrightable by Executive or Telkonet and shall execute all documents and do
all things reasonably necessary (at Telkonet's sole cost and expense) to obtain
letters of patent or copyright, vest Telkonet with full and exclusive title
thereto, and protect the same against infringement by third parties, and such
assistance shall be given by Executive, if needed, after termination of this
Agreement for whatever cause or reason. Executive hereby represents and warrants
that Executive has no current or future obligation with respect to the
assignment or disclosure of any or all developments, inventions, designs,
improvements and discoveries of whatever nature to any previous Employer, entity
or other person and that Executive does not claim any rights or interest in or
to any previous unpatented or uncopyrighted developments, inventions, designs,
improvements or discoveries.

 

9. Trade Secrets, Non-Competition and Non-Solicitation.

 

(a) Trade Secrets. Contemporaneous with the execution of this Agreement and
during the term of employment under this Agreement, Telkonet shall deliver to
Executive or permit Executive to have access to and become familiar with various
confidential information and trade secrets of Telkonet, including without
limitation, data, production methods, customer lists, product format or
developments, other information concerning the business of Telkonet and other
unique processes, procedures, services and products of Telkonet, which are
regularly used in the operation of the business of Telkonet (collectively, the
"Confidential Information"). For purposes of the preceding sentence, information
is not treated as being Confidential Information if it: (i) is or becomes
generally available to the public other than by Executive in violation of this
Agreement; (ii) is obtained by Executive in good faith from a third party who
discloses such information to Executive on a non-confidential basis without
violating any obligation of confidentiality or secrecy relating to the
information disclosed; (iii) is independently developed by Executive outside the
scope of his employment without use of Confidential Information; or (iv) is
Executive's personnel information. Executive shall not disclose any of the
Confidential Information that he receives from Telkonet or their clients and
customers in the course of his employment with Telkonet, directly or indirectly,
nor use it in any way, either during the term of this Agreement or for a period
of five (5) years thereafter, except as required in the course of employment
with Telkonet. Executive further acknowledges and agrees that Executive owes
Telkonet, a fiduciary duty to preserve and protect all Confidential Information
from unauthorized disclosure or unauthorized use. All files, records, documents,
drawings, graphics, processes, specifications, equipment and similar items
relating to the business of Telkonet, whether prepared by Executive or otherwise
coming into Executive's possession in the course of his employment with
Telkonet, shall remain the exclusive property of Telkonet and shall not be
removed from the premises of Telkonet without the prior written consent of
Telkonet unless removed in relation to the performance of Executive's duties
under this Agreement. Any such files, records, documents, drawings, graphics,
specifications, equipment and similar items, and any and all copies of such
materials which have been removed from the premises of Telkonet, shall be
returned by Executive to Telkonet. For purposes of this Section 9, "Telkonet"
means Telkonet, Inc., including its subsidiaries and affiliates and all
successors and predecessors in interest to Telkonet.

 

 

 

 



 4 

 

 

(b) Non-Competition. Executive acknowledges that he will be provided with and
have access to the Confidential Information, the unauthorized use or disclosure
of which would cause irreparable injury to Telkonet, that Telkonet's willingness
to enter into this Agreement is based in material part on Executive's agreement
to the provisions of this Section 9(b) and that Executive's breach of the
provisions of this Section would materially and irreparably damage Telkonet. In
consideration for Telkonet’s disclosure of Confidential Information to
Executive, Executive's access to the Confidential Information, and the salary
paid to executive hereunder, Executive agrees that during the term of
Executive's employment under this Agreement and for one (1) year after the
termination of Executive's employment and regardless whether such termination is
with or without cause, Executive shall not, directly or indirectly, either as an
executive, employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, advisor or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the Restricted Business (as defined
herein) in North America. "Restricted Business" means any business conducted by
Telkonet at the time of separation of the Executive from Telkonet.

 

(c)  Reasonableness of Restrictions. Executive acknowledges that the
restrictions set forth in Section 9(b) of this Agreement are reasonable in scope
and necessary for the protection of the business and goodwill of Telkonet.
Executive agrees that should any portion of the covenants in Section 9 be
unenforceable because of the scope thereof or the period covered thereby or
otherwise, the covenant shall be deemed to be reduced and limited to enable it
to be enforced to the maximum extent permissible under the laws and public
policies applied in the jurisdiction in which enforcement is sought.

 

(d)  Injunctive Relief; Extension of Restrictive Period. In the event of a
breach of any of the covenants by Executive or Telkonet contained in this
Agreement, it is understood that damages will be difficult to ascertain, and
either party may petition a court of law or equity for injunctive relief in
addition to any other relief which Executive or Telkonet may have under the law,
including but not limited to reasonable attorneys' fees.

 

10. Indemnification and Insurance. Executive will be covered under the Company's
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company's bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Company's standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.

 

11. Miscellaneous.

 

(a)  This Agreement shall be binding upon the parties and their respective
heirs, executors, administrators, successors and assigns. Executive shall not
assign any part of his rights under this Agreement without the prior written
consent of Telkonet.

 

(b)  This Agreement contains the entire agreement and understanding between the
parties and supersedes any and all prior understandings and agreements between
the parties regarding Executive's employment.

 

(c)  No modification hereof shall be binding unless made in writing and signed
by the party against whom enforcement is sought. No waiver of any provisions of
this Agreement shall be valid unless the same is in writing and signed by the
party against whom it is sought to be enforced, unless it can be shown through
custom, usage or course of action.

 

(d)  This Agreement is executed in, and it is the intention of the parties
hereto that it shall be governed by, the laws of the State of Wisconsin without
giving effect to applicable conflict of laws provisions.

 

 

 



 5 

 

 

(e)  The provisions of this Agreement shall be deemed to be severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

(f) Any notice or communication permitted or required by this Agreement shall be
in writing and shall become effective upon personal service, or service by wire
transmission, which has been acknowledged by the other party as being received,
or two (2) days after its mailing by certified mail, return receipt requested,
postage prepaid addressed as follows:

 

(1)  If to Telkonet: Attn: General Counsel Telkonet, Inc. 20800, Suite 175,
Swenson Dr. Waukesha, WI 53186.

 

(2)  If to Executive, to: Jason L. Tienor at the last residential address known
by the Company as provided by Executive in writing.

 

(g) Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

(h) Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

 

IN WITNESS WHEREOF, Telkonet and Executive have executed this Agreement as of
the date first set forth above.

 

 

/s/ signature                           /s/ Jason L. Tienor                    
  Compensation Committee   Jason L. Tienor       10.8.18                
10/1/18               Date   Date

 

 

 

 



 6 

